Citation Nr: 0701940	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-14 948	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to April 4, 2005.  

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss from April 4, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
bilateral hearing loss and assigned a zero percent 
(noncompensable) evaluation effective February 20, 2001.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2004; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) for further development in October 
2004.  In a subsequent June 2006 rating decision, the AMC 
granted a 30 percent evaluation for bilateral hearing loss, 
effective April 4, 2005.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1967 to September 1969.

2.  On December 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


